     Case: 1:19-cv-07404 Document #: 12 Filed: 01/13/20 Page 1 of 4 PageID #:45




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JANET SPENCER AND SARA POPENHAGEN                            )
                                                             )
                              Plaintiffs,                    )
                                                             )       Case No. 1:19-cv-07404
               v.                                            )
THE UNIVERSITY OF CHICAGO, ET AL.,                           )       Judge John Z. Lee
                                                             )
                              Defendants.                    )


          THE UNIVERSITY OF CHICAGO’S 12(b)(6) MOTION TO DISMISS


     Defendant, the University of Chicago (“the University”), by and through its attorneys,

bring this Motion to Dismiss Counts I-V of Plaintiffs Janet Spencer’s (“Spencer”) and Sara

Popenhagen’s (“Popenhagen”) (together, “Plaintiffs”) Complaint pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure. In support of this motion, the University submits a

Memorandum of Law filed concurrently herewith, and respectfully states as follows:

     1.        Plaintiffs filed the Complaint on November 8, 2019, alleging claims of sex

discrimination and retaliation pursuant to the Civil Rights Act of 1964 (“Title VII”) (Counts I

and II), and sex discrimination and retaliation pursuant to the Illinois Human Rights Act

(“IHRA”) (Counts III and IV). Spencer also alleges a violation of the Equal Pay Act (“EPA”)

(Count V).

     2.        As explained in greater detail in the accompanying Memorandum of Law, the

University moves to dismiss Counts I-V of the Complaint pursuant to Rule 12(b)(6) for failure

to state a claim upon which relief can be granted. F. R. Civ. P. 12(b)(6).

     3.        Specifically, neither Spencer nor Popenhagen has alleged facts that would
     Case: 1:19-cv-07404 Document #: 12 Filed: 01/13/20 Page 2 of 4 PageID #:46




plausibly suggest they were subjected to timely, actionable employment actions by the

University, as required to state claims for sex discrimination and retaliation under both Title VII

and the IHRA. Ross v. University of Chicago, No. 18-CV-4200, 2018 WL 6448464, at *6 and

*8 (N.D. Ill. Dec. 10, 2018) (dismissing plaintiff’s Title VII and IHRA discrimination and

retaliation claims where he failed to allege an actionable adverse employment action). Thus, the

Court should dismiss Counts I-IV of Plaintiffs’ Complaint.

     4.        Nor has Spencer alleged that any of her male coworkers were paid more than she

was, nor that they performed substantially similar work, both of which are required to state a

prima facie case for a violation of the EPA. See Parks v. Speedy Title & Appraisal Review

Services, 318 F.Supp.3d 1053, 1069-70 (N.D. Ill. 2018) (dismissing EPA claim for failure to

allege whether male coworkers were performing equal work under similar conditions). Thus, this

Court should also dismiss Count V of the Complaint.

     5.        The basis for this motion is set forth more fully in the attached Memorandum of

Law, filed contemporaneously with this Motion.

     WHEREFORE, the University respectfully requests that the Court grant its Motion to

Dismiss Counts I-V of Plaintiffs’ Complaint, and grant any other such relief as justice requires.



Dated: January 13, 2020

                                              Respectfully submitted,

                                              By: s/ Jenny R. Goltz
                                                     One of the attorneys for the University




                                                 2
    Case: 1:19-cv-07404 Document #: 12 Filed: 01/13/20 Page 3 of 4 PageID #:47




Jenny R. Goltz (#6290036)
Ruth E. Welch (#6333527)
Cozen O’Connor
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
(312) 474-7900
(312) 474-7898 (Fax)
jgoltz@cozen.com
rwelch@cozen.com




                                        3
     Case: 1:19-cv-07404 Document #: 12 Filed: 01/13/20 Page 4 of 4 PageID #:48




                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on January 13, 2020, a copy of the University’s

Rule 12(b)(6) Motion to Dismiss was filed electronically with the Clerk of the Court using the

CM/ECF system. The parties may access this filing through the Court’s electronic filing system,

and notice of this filing will be sent to the following parties by operation of the court’s electronic

filing system.


                               Johanna J. Raimond
                               Law Offices of Johanna J. Raimond Ltd.
                               431 S. Dearborn, Ste. 1002
                               Chicago, Illinois 60605
                               jraimond@raimondlaw.com
                               Attorney for Plaintiffs

                                                                        /s/ Jenny R. Goltz
                                                                          Jenny R. Goltz
